Exhibit 10.40

WILLIAM J. SANTIAGO / AMENDED OFFER OF EMPLOYMENT

AMENDED OFFER OF EMPLOYMENT OF WILLIAM J. SANTIAGO

This Amended Offer of Employment of William J. Santiago is made September 16,
2011 at the City of Columbus, County of Franklin, State of Ohio, by
Intellinetics, Inc., 2190 Dividend Drive, Columbus, Ohio 43228 to William J.
Santiago, 4260 Hobbs Landing Drive W, Dublin, Ohio, 43017.

We are pleased to offer you employment as President and Chief Executive Officer,
effective September 16, 2011. We know that your experience, competence, values
and enthusiasm will be a positive factor in the future growth and success of
Intellinetics™.

 

1. Position Overview and Primary Responsibilities:

As President and Chief Executive Officer your responsibilities will include the
following:

 

  1.1 Develop a strategic plan to advance the company’s mission and objectives
and to promote revenue, profitability, and growth as an organization.

 

  1.2 Oversee company operations to insure production efficiency, quality,
service, and cost-effective management of resources.

 

  1.3 Plan, develop, and implement strategies for generating resources and/or
revenues for the company.

 

  1.4 Identify acquisition and merger opportunities and direct implementation
activities.

 

  1.5 Approve company operational procedures, policies, and standards

 

  1.6 Review activity reports and financial statements to determine progress and
status in attaining objectives and revise objectives and plans in accordance
with current conditions.

 

  1.7 Evaluate performance of executives for compliance with established
policies and objectives of the company and contributions in attaining
objectives.

 

  1.8 Promote the company through written articles and personal appearances at
conferences and on radio and TV.

 

  1.9 Represent the company at legislative sessions, committee meetings, and at
formal functions.

 

  1.10 Promote the company to local, regional, national, and international
constituencies.

 

  1.11 Build a fundraising network using personal contacts, direct mail, special
events, and foundation support.

 

  1.12 Present company report at Annual Stockholder and Board of Director
meetings.

 

  1.13 Direct company planning and policy-making committees.

 

  1.14 Oversee foreign operations to include evaluating operating and financial
performance.

 

  1.15 And other duties as assigned.

 

2. Remuneration will consist of: Salary and Benefits. Additional Remuneration
may include Profit Sharing, Commissions and Bonuses at the sole discretion of
Intellinetics.

 

  2.1 Salary: The position will start at the rate of Two Hundred and Four
Thousand Dollars ($204,000.00) per year, payable biweekly during each month that
this agreement shall be in force.

 

  2.3 Benefits:

 

  2.3.1 Opportunity to participate in a 401 (k) profit sharing plan subject to
plan eligibility requirements.

 

Page 1 of 2



--------------------------------------------------------------------------------

WILLIAM J. SANTIAGO / AMENDED OFFER OF EMPLOYMENT

 

  2.3.2 Discretionary Employer contribution to selected Company health care
plan. Amount of Employer contribution reviewed and announced annually by
Employer.

 

  2.3.3 Twenty (20) business days paid vacation per annum. Vacation days to be
scheduled at mutually agreed upon times. Vacation is earned and accrued on a
monthly basis with a maximum annual carryover of five (5) unused vacation days.

 

  2.3.4 Cell phone to be paid for by Employer.

 

  2.3.5 Company Installed Intellinetics phone-line at residence if deemed
necessary.

 

  2.3.6 Reimbursement of all reasonable, and documented business expenses.
Mileage for business travel will be reimbursed at the published rate.

 

  2.3.7 Five (5) personal days per annum. Personal days accrue monthly
calculated on an annual proportional basis; accrued unused personal days shall
not be carried over into the succeeding year.

 

  2.3.8 Your use of on-premise Exercise Facility upon execution of Liability and
Waiver Form.

 

  2.3.9 Paid Company Holidays; schedule announced by Employer annually.

 

  2.3.10  Discretionary Employer contribution for Employee professional
development and/or continuing education.

 

3. Profit sharing and bonuses may become a component of your compensation at the
sole discretion of Employer.

You or Intellinetics may terminate this employment relationship at any time for
cause or without cause by giving written notice. The parties stipulate and agree
that Employee is an “At Will” employee under Ohio law. The parties further agree
that the Employee’s status shall not change except as set forth in writing
signed by both parties to this Offer.

This Amended Offer of Employment and the Amended Employment Agreement dated
September 16, 2011 constitute all of our agreements and understandings regarding
your employment. There are no other oral or written agreements regarding your
employment and no one else is authorized to make any other agreements. Ohio law
shall govern this agreement and any employment relationship that may be formed
between the undersigned parties at any time.

 

Intellinetics, Inc.:     Employee: William J. Santiago  

/s/    Matthew L. Chretien

     

/s/    William J. Santiago

  Matthew L. Chretien, EVP       William J. Santiago, President & CEO  

Date:          9/16/11                                        
                    

      Date:          9/16/11                                        
                    

 

  /s/    A. Michael Chretien  

A. Michael Chretien, Chairman of the Board

 

Date:          9/16/11                                                      
       

 

Page 2 of 2